Exhibit 10.1
AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT
     This Amended and Restated Change of Control Agreement (this “Agreement”),
dated as of                     , 2009 (the “Effective Date”), is by and between
SPSS Inc., a Delaware corporation having its principal offices at 233 South
Wacker Drive, Chicago, Illinois 60606 (“SPSS” or the “Company”), and
                                        , a senior management employee of SPSS
(the “Employee”).
     WHEREAS, the Company and the Employee are parties to that certain Change of
Control Agreement dated                     , 2007 (the “Current Agreement”) and
     WHEREAS, it is now desirable to amend the Current Agreement to reflect
clarifying changes to conform to changes in the Company’s incentive plan and to
make certain other technical and conforming changes;
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
mutually agree as follows:
     1. Certain Defined Terms.
     (a) The term “Change of Control,” as used herein, shall mean any one or
more of the following:

  (i)   the accumulation, by any individual, entity or group (within the meaning
of Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of thirty three percent (33%) or more of the then
outstanding common stock of SPSS;     (ii)   a merger or consolidation of SPSS
in which SPSS does not survive as an independent public company;     (iii)   a
sale of all or substantially all of the assets of SPSS;     (iv)   a triggering
event under that certain Rights Agreement, dated as of June 18, 2008, between
SPSS, Computershare Trust Company, N.A., as Rights Agent and Computershare
Investor Services, L.L.C., as Transfer Agent, or any amendment, restatement or
replacement thereof;     (v)   a liquidation or dissolution of SPSS; or     (vi)
  a change in the composition of the Board of Directors of SPSS (the “Board”)
not previously endorsed by the Board existing as of the Effective Date or the
directors’ endorsed successors, as a result of which fewer than a majority of
the directors are Incumbent Directors (“Incumbent Directors” are directors who
either (A) are directors of SPSS

 



--------------------------------------------------------------------------------



 



      as of the Effective Date, or (B) are nominated for election to the Board
by the Nominating and Corporate Governance Committee and endorsed by the Board
existing as of the Effective Date or the directors’ endorsed successors).

     Notwithstanding the foregoing, the following acquisitions shall not
constitute a Change of Control for the purposes of this Agreement: (I) any
acquisitions of common stock or securities convertible into common stock
directly from SPSS, or (II) any acquisition of common stock or securities
convertible into common stock by any employee benefit plan (or related trust)
sponsored or maintained by SPSS.
     (b) “Constructive Termination,” as used herein, shall mean any of the
following events:
     (i) a material reduction in the Employee’s base compensation or annual
incentive cash target as in effect immediately prior to the Employee’s
termination of employment, which reduction occurs on or after the Change of
Control Effective Date and prior to the second anniversary date of the Change of
Control Effective Date; or
     (ii) any action taken by the Company or the Surviving Entity (as defined
herein) following a Change of Control, for a reason other than Good Cause, which
results in a material diminution of the Employee’s job assignment, duties,
responsibilities, or reporting relationships which is inconsistent with his
position with SPSS as it existed immediately prior to the Change of Control
Effective Date; or
     (iii) a change in the Employee’s principal assigned location of employment
by more than fifty (50) miles from the Employee’s principal assigned location of
employment on the Effective Date (as the same may be changed prior to the Change
in Control Effective Date with the Employee’s consent), which change in assigned
location the Company has determined would constitute a material change in the
geographic location at which the Employee is required to provide his duties.
     The Employee’s termination of employment shall not be treated as a
Constructive Termination unless (A) within ninety (90) days after the initial
occurrence of the applicable event that is purported to give rise to a basis for
a termination on account of Constructive Termination, the Employee provides
written notice of the occurrence of such event to the Company (or the Surviving
Entity), (B) such event is not cured within thirty (30) days after the date of
the written notice from the Employee to the Company (or the Surviving Entity),
and (C) the Employee terminates employment no later than sixty (60) days after
the expiration of the applicable cure period. Notwithstanding the foregoing, if
the event giving rise to a Constructive Termination occurs during the thirty
(30) day period immediately preceding the second anniversary date of the Change
of Control Effective Date and if the requirements set forth in the preceding
sentence are otherwise satisfied, then the Employee’s termination of employment
shall be treated as a Constructive Termination occurring prior to the such
second anniversary even though the Employee’s actual termination of employment
does not occur within the twenty four (24) months immediately following the
Change of Control Effective Date.

2



--------------------------------------------------------------------------------



 



     (c) “Change of Control Effective Date,” as used herein, shall mean the date
on which a Change of Control becomes effective.
     (d) “Good Cause,” as used herein, shall mean:
     (i) the Employee’s willful and continued failure to substantially perform
his duties for the Company (other than any such failure resulting from the
Employee’s disability) which is not cured within a reasonable period (not
exceeding thirty (30) days) following the date on which the Company provides to
the Employee written notice which specifies the event or behavior that forms the
Company’s basis for a Good Cause termination;
     (ii) the Employee’s willful engagement in conduct which is demonstrably and
materially injurious to the Company or its reputation, monetarily or otherwise;
     (iii) the Employee’s engagement in fraud, theft or embezzlement;
     (iv) the Employee’s conviction of, or the Employee’s entry of a plea of
nolo contendre to, a felony (determined under applicable state law); or
     (v) the Employee’s illegal use of a controlled substance.
     For purposes of clauses (i) and (ii) above under this definition of Good
Cause, no act, or failure to act, on the part of the Employee shall be deemed
“willful” unless done, or omitted to be done, by the Employee not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company.
     (e) “Surviving Entity,” as used herein, shall mean (i) SPSS, or (ii) the
entity surviving a transaction between SPSS and another company (with the term
“company” to include but not be limited to any individual, group of individuals,
partnership, corporation, or other similar entities) if SPSS does not survive
the transaction.
     2. Treatment of Stock Options, Restricted Stock Units, Restricted Stock and
Stock Appreciation Rights upon Change of Control. In the event of a Change of
Control (regardless of whether the Employee’s employment is terminated in
connection with such Change of Control), the Employee shall be entitled to the
following benefits (which benefits shall be distributed only in compliance with
the terms of Section 5 hereof):
     (a) all of the Employee’s outstanding stock options (vested and unvested)
granted by SPSS prior to the Change of Control Effective Date (i) shall
accelerate and shall be deemed to be exercised in full upon the Change of
Control Effective Date by means of a cashless exercise and (ii) if applicable,
with regard to the underlying stock, shall be exchanged, on the Change of
Control Effective Date, for a proportionate share of any consideration to be
paid to the shareholders generally in connection with the Change of Control;
     (b) all of the Employee’s outstanding restricted stock units (vested and
unvested) granted by SPSS prior to the Change of Control Effective Date
(i) shall accelerate and be deemed to be fully vested upon the Change of Control
Effective Date and (ii) if applicable, with

3



--------------------------------------------------------------------------------



 



regard to the underlying stock, shall be exchanged, on the Change of Control
Effective Date, for a proportionate share of any consideration to be paid to the
shareholders generally in connection with the Change of Control;
     (c) all restrictions on transferability of outstanding restricted stock
held by the Employee on the Change of Control Effective Date shall accelerate
and shall be deemed to have terminated immediately prior to the Change of
Control Effective Date, and, if applicable, such restricted stock shall be
exchanged, on the Change of Control Effective Date, for a proportionate share of
any consideration to be paid to the shareholders generally in connection with
the Change of Control; and
     (d) all of the Employee’s outstanding stock appreciation rights (vested and
unvested) granted by SPSS prior to the Change of Control Effective Date
(i) shall accelerate and shall be deemed to be exercised in full upon the Change
of Control Effective Date and the value thereof shall be exchanged for SPSS
stock at the market value of such stock immediately prior to the Change of
Control Effective Date and (ii) if applicable, with regard to the underlying
stock, shall be exchanged, on the Change of Control Effective Date, for a
proportionate share of any consideration to be paid to the shareholders
generally in connection with the Change of Control.
     If any of the payments set forth above would be subject to section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), payments on the
Change of Control Effective Date shall be permitted only if the Change of
Control is a change in control event as defined in section 409A and applicable
regulations issued thereunder and only if payments would be permitted to the
Employee as a result of the change in control event as a service provider to the
relevant corporation undergoing the applicable change in control event. If
payments would not be permitted under the foregoing provisions, all vesting
provisions and accelerated transfer provisions shall continue to apply but any
payments will not be accelerated and shall instead be made as of the original
payment date as determined under the applicable award.
     3. Termination in Connection with a Change of Control. Subject to the
provisions of Section 1(b), if, upon the Change of Control Effective Date or
within twenty four (24) months after the Change of Control Effective Date, SPSS
or the Surviving Entity terminates the Employee’s employment without Good Cause
or the Employee terminates his employment in a manner that constitutes a
Constructive Termination, the Employee shall be entitled to the following
severance package (the “Severance Package”):
     (a) a lump sum payment, to be paid by the Surviving Entity within thirty
(30) days following the date on which the Employee’s employment is terminated,
equal to the sum of:
     (i) the greater of (A) the Employee’s base salary from SPSS for the full
fiscal year immediately preceding the year in which the Change of Control
Effective Date occurred or (B) the base salary to be received by the Employee
for the then-current fiscal year, as approved by the Board, SPSS or the
Surviving Entity, as the case may be; and

4



--------------------------------------------------------------------------------



 



     (ii) the quotient of (A) the aggregate incentive cash payments that the
Employee received for the two (2) fiscal years of the Company ending immediately
prior to the Employee’s termination date, divided by (B) two (2);
     (b) for a period of eighteen (18) months following the date on which the
Employee’s employment was terminated, at the cost of the Surviving Entity, the
same health and welfare benefits that the Employee was receiving at the time the
Employee’s employment was terminated; and
     (c) professional outplacement services, but not to exceed a term of twelve
(12) months, at a level customary for an executive, to be provided by a firm
mutually acceptable to SPSS and the Employee.
     Benefits provided pursuant to Section 3(b) shall be considered part of, and
not in addition to, any benefits required to be provided to the Employee
pursuant to COBRA or applicable state law. For purposes of calculating the
payment to be made to the Employee pursuant to Section 3(a)(ii), the aggregate
incentive cash payments for the two (2) fiscal years of the Company ending
immediately prior to the Employee’s termination date shall be calculated by
taking into account the incentive cash award that would have been awarded to the
Employee for the full applicable fiscal period ending immediately prior to the
Employee’s termination date had the Employee’s termination date not occurred
prior to the date on which incentive cash awards were awarded to executives for
that applicable fiscal period.
     4. Non-Competition
     (a) The Employee hereby covenants and agrees that, for a period of eighteen
(18) months following the Employee’s termination of employment under
circumstances which entitle the Employee to the Severance Package provided in
Section 3 above, the Employee shall not (i) directly or indirectly (whether
through a partnership of which the Employee is a partner or through any other
individual or entity in which the Employee has any interest, legal or
equitable), engage in any business competitive with the business of the
Surviving Entity, (ii) directly or indirectly (whether through a partnership of
which the Employee is a partner or through any other individual or entity in
which the Employee has any interest, legal or equitable), solicit or otherwise
engage with any customers or clients of the Surviving Entity, in any
transactions which are competitive with the software business of the Surviving
Entity which the Surviving Entity did engage or could have engaged in with those
customers or clients, or (iii) directly or indirectly (whether through a
partnership of which the Employee is a partner or through any other individual
or entity in which the Employee has an interest, legal or equitable), assist any
person in the development, programming, servicing, maintenance, manufacture,
sale, licensing, distribution or marketing (including, without limitation,
giving away software) of software and related products in competition with the
Surviving Entity’s products, in each case in the United States of America or any
country where the Surviving Entity, or its subsidiaries or affiliates, are doing
business with respect to the Surviving Entity’s products and services, in each
case excluding passive investment interests of less than two percent (2%) in
corporations whose stock is registered under the Exchange Act.

5



--------------------------------------------------------------------------------



 



     (b) The Employee understands that a breach by him of this Section 4 may
cause substantial injury to the Surviving Entity, which may be irreparable
and/or in amounts difficult or impossible to ascertain, and that in the event
the Employee breaches this Section 4, the Surviving Entity shall have, in
addition to all other remedies available in the event of a breach of this
Agreement, the right to injunctive or other equitable relief. Further, the
Employee acknowledges and agrees that the restrictions and commitments set forth
in this Agreement are necessary to protect the Surviving Entity’s legitimate
interests and are reasonable in scope, area and time, and that if, despite this
acknowledgement and agreement, at the time of the enforcement of any provision
of this Agreement a court of competent jurisdiction shall hold that the period,
area, or scope of such provision is unreasonable under the circumstances then
existing, the maximum reasonable period, area, or scope under such circumstances
shall be substituted for the period, area, or scope stated in such provision.
     (c) Should the Employee breach this Section 4, any severance payments which
have not yet been paid or have not yet otherwise been provided to the Employee
shall not be paid or provided, and the Surviving Entity shall be entitled to
pursue all other available legal or equitable remedies.
     5. 409A Compliance. Notwithstanding any other provision of this Agreement
to the contrary, if any payment hereunder is subject to section 409A and if such
payment is to be paid on account of the Employee’s separation from service
(within the meaning of section 409A of the Code) and if the Employee is a
specified employee (within the meaning of section 409A(a)(2)(B) of the Code),
and if any payment is required to be made prior to the first day of the seventh
month following the Employee’s separation from service, such payment shall be
delayed until the first day of the seventh month following the Employee’s
separation from service. To the extent that any payments or benefits under this
Agreement are subject to section 409A of the Code and are paid or provided on
account of the termination of the Employee’s employment, the determination as to
whether the Employee has had a termination of employment shall be made in
accordance with section 409A and the guidance issued thereunder.
     6. Prior Agreements. SPSS and the Employee hereby agree that the terms of
this Agreement shall supersede and replace the terms of any prior change of
control agreement(s) or arrangement(s) between SPSS and the Employee, including
the Current Agreement, and, upon execution of this Agreement, the terms of such
prior change of control agreement(s) or arrangement(s), including the Current
Agreement, shall no longer be in effect.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first written above.

            SPSS INC.
      By:           Name:   Jack Noonan        Its:  President and Chief
Executive Officer     EMPLOYEE
            [Employee]           

7